


109 HR 5856 IH: To amend the Internal Revenue Code of 1986 to allow the

U.S. House of Representatives
2006-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5856
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2006
			Ms. DeLauro (for
			 herself, Mr. Boswell,
			 Ms. Kaptur,
			 Mr. Skelton,
			 Mr. Brown of Ohio,
			 Mr. Grijalva, and
			 Ms. McCollum of Minnesota) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  allocation of the alternative fuel vehicle refueling property credit to patrons
		  of agricultural cooperatives.
	
	
		1.Allocation of alternative
			 fuel vehicle refueling property credit to patrons of agricultural
			 cooperatives
			(a)In
			 generalSubsection (e) of
			 section 30C of the Internal Revenue Code of 1986 (relating to special rules) is
			 amended by adding at the end the following new paragraph:
				
					(6)Allocation of
				credit to patrons of agricultural cooperative
						(A)Election to
				allocate
							(i)In
				generalIn the case of an eligible cooperative organization, any
				portion of the credit determined under subsection (a) for the taxable year may,
				at the election of the organization, be apportioned among patrons of the
				organization on the basis of the amount of business done by the patrons during
				the taxable year.
							(ii)Form and effect
				of electionAn election under clause (i) for any taxable year
				shall be made on a timely filed return for such year. Such election, once made,
				shall be irrevocable for such taxable year. Such election shall not take effect
				unless the organization designates the apportionment as such in a written
				notice mailed to its patrons during the payment period described in section
				1382(d).
							(B)Treatment of
				organizations and patronsThe amount of the credit apportioned to
				any patrons under subparagraph (A)—
							(i)shall not be
				included in the amount determined under subsection (a) with respect to the
				organization for the taxable year, and
							(ii)shall be included
				in the amount determined under subsection (a) for the first taxable year of
				each patron ending on or after the last day of the payment period (as defined
				in section 1382(d)) for the taxable year of the organization or, if earlier,
				for the taxable year of each patron ending on or after the date on which the
				patron receives notice from the cooperative of the apportionment.
							(C)Special rules for
				decrease in credits for taxable yearIf the amount of the credit
				of a cooperative organization determined under subsection (a) for a taxable
				year is less than the amount of such credit shown on the return of the
				cooperative organization for such year, an amount equal to the excess
				of—
							(i)such reduction,
				over
							(ii)the amount not
				apportioned to such patrons under subparagraph (A) for the taxable year,
							shall
				be treated as an increase in tax imposed by this chapter on the organization.
				Such increase shall not be treated as tax imposed by this chapter for purposes
				of determining the amount of any credit under this chapter.(D)Eligible
				cooperative definedFor purposes of this section the term
				eligible cooperative means a cooperative organization described in
				section 1381(a) which is owned more than 50 percent by agricultural producers
				or by entities owned by agricultural producers. For this purpose an entity
				owned by an agricultural producer is one that is more than 50 percent owned by
				agricultural
				producers.
						.
			(b)Conforming
			 amendmentThe last sentence of section 55(c)(1) of such Code is
			 amended by inserting 30C(e)(6), after
			 section.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of cooperative organizations ending after the date of the enactment of
			 this Act.
			
